Citation Nr: 1225304	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  06-30 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for schizophrenia.

2.  Whether new and material evidence has been received to reopen a service connection claim for chronic pruritis (claimed as chloracne, pyoderma, and pyritis).

3.  Whether new and material evidence has been received to reopen a service connection claim for tonsillitis. 

4.  Whether new and material evidence has been received to reopen a service connection claim for hypertension.

5.  Whether new and material evidence has been received to reopen a service connection claim for lymphoma/lipoma.

6.  Whether new and material evidence has been received to reopen a service connection claim for a back disability.   

7.  Whether new and material evidence has been received to reopen a service connection claim for bronchitis.  

8.  Whether new and material evidence has been received to reopen a service connection claim for osteoarthritis (claimed as bilateral ankylosis).

9.  Whether new and material evidence has been received to reopen a service connection claim for narcolepsy type seizures.

10.  Whether new and material evidence has been received to reopen a service connection claim for Hodgkin's disease/lymphadenopathy.

11.  Entitlement to service connection for tuberculosis. 

12.  Entitlement to service connection for pharyngitis. 

13.  Entitlement to service connection for bilateral hearing loss. 

14. Entitlement to service connection for depression with anxiety. 

15.  Entitlement to service connection for eosinophilia. 

16.  Entitlement to service connection for lymphatic filariasis. 

17.  Entitlement to service connection for side cramps with weakness. 

18.  Entitlement to service connection for neck stiffness. 

19.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

20.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2006 and September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an increased rating for PTSD was remanded in March 2010 and May 2011 for further development.  

The remaining issues were dismissed by the Board in March 2010.  In October 2011, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's dismissals.  

The issues of entitlement to service connection for schizophrenia, tonsillitis, narcolepsy type seizures, Hodgkin's disease/lymphadenopathy, pharyngitis, depression with anxiety, eosinophilia, lymphatic filariasis, side cramps with weakness, and neck stiffness, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2004, the RO denied the Veteran's claim for service connection for schizophrenia; it then issued a December 2005 statement of the case.  The Veteran failed to file a timely substantive appeal.  

2.  Certain evidence received since the September 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the September 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for schizophrenia.

3.  In September 2004, the RO denied the Veteran's claim for service connection for chronic pruritus; it then issued a December 2005 statement of the case.  The Veteran failed to file a timely substantive appeal.  

4.  Certain evidence received since the September 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the September 2004 denial.  However, the evidence does not, by itself or in conjunction with the evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim of service connection for chronic pruritis.

5.  In September 2004, the RO denied the Veteran's claim for service connection for tonsillitis; it then issued a December 2005 statement of the case.  The Veteran failed to file a timely substantive appeal.  

6.  Certain evidence received since the September 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the September 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for tonsillitis.

7.  In September 2004, the RO denied the Veteran's claim for service connection for hypertension; it then issued a December 2005 statement of the case.  The Veteran failed to file a timely substantive appeal.  

8.  Certain evidence received since the September 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the September 2004 denial.  However, the evidence does not, by itself or in conjunction with the evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim of service connection for hypertension.

9.  In September 2004, the RO denied the Veteran's claim for service connection for a lymphoma/lipoma; it then issued a December 2005 statement of the case.  The Veteran failed to file a timely substantive appeal.  

10.  Certain evidence received since the September 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the September 2004 denial.  However, the evidence does not, by itself or in conjunction with the evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim of service connection for a lymphoma/lipoma.

11.  In September 2004, the RO denied the Veteran's claim for service connection for a back disability; it then issued a December 2005 statement of the case.  The Veteran failed to file a timely substantive appeal.  

12.  Certain evidence received since the September 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the September 2004 denial.  However, the evidence does not, by itself or in conjunction with the evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability.

13.  In September 2004, the RO denied the Veteran's claim for service connection for bronchitis; it then issued a December 2005 statement of the case.  The Veteran failed to file a timely substantive appeal.  

14.  Certain evidence received since the September 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the September 2004 denial.  However, the evidence does not, by itself or in conjunction with the evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim of service connection for bronchitis.

15.  In September 2004, the RO denied the Veteran's claim for service connection for arthritis; it then issued a December 2005 statement of the case.  The Veteran failed to file a timely substantive appeal.  

16.  Certain evidence received since the September 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the September 2004 denial.  However, the evidence does not, by itself or in conjunction with the evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim of service connection for arthritis.

17.  In February 2004, the RO denied the Veteran's claim for service connection for narcolepsy type seizures.  The Veteran failed to file a timely notice of disagreement.  

18.  Certain evidence received since the February 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the February 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for narcolepsy type seizures.

19.  In April 2000, the RO denied the Veteran's claim for service connection for Hodgkin's disease/lymphadenopathy.  The Veteran failed to file a timely notice of disagreement.  

20.  Certain evidence received since the April 2000 decision is neither cumulative nor redundant of the evidence of record at the time of the April 2000 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for Hodgkin's disease/lymphadenopathy.  

21.  Tuberculosis was not manifested during the Veteran's active duty service; and the preponderance of the medical evidence is against a finding that the Veteran has a current diagnosis of tuberculosis.   

22.  The Veteran does not have a hearing loss disability as defined by 38 C.F.R. 
§ 3.385 (2011).

23.  The Veteran's service-connected PTSD is manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  It is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The September 2004 RO decision, which denied the Veteran's claim for service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the September 2004 RO rating decision is new and material; accordingly, the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The September 2004 RO decision, which denied the Veteran's claim for service connection for chronic pruritis, is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the September 2004 RO rating decision is not new and material; accordingly, the claim for service connection for chronic pruritis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The September 2004 RO decision, which denied the Veteran's claim for service connection for tonsillitis is final.  38 U.S.C.A. § 7105 (West 2002).

6.  Evidence received since the September 2004 RO rating decision is new and material; accordingly, the claim for service connection for tonsillitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  The September 2004 RO decision, which denied the Veteran's claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002).

8.  Evidence received since the September 2004 RO rating decision is not new and material; accordingly, the claim for service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

9.  The September 2004 RO decision, which denied the Veteran's claim for service connection for a lymphoma/lipoma is final.  38 U.S.C.A. § 7105 (West 2002).

10.  Evidence received since the September 2004 RO rating decision is not new and material; accordingly, the claim for service connection for a lymphoma/lipoma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

11.  The September 2004 RO decision, which denied the Veteran's claim for service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002).

12.  Evidence received since the September 2004 RO rating decision is not new and material; accordingly, the claim for service connection for a back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

13.  The September 2004 RO decision, which denied the Veteran's claim for service connection for bronchitis is final.  38 U.S.C.A. § 7105 (West 2002).

14.  Evidence received since the September 2004 RO rating decision is not new and material; accordingly, the claim for service connection for a bronchitis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

15.  The September 2004 RO decision, which denied the Veteran's claim for service connection for arthritis is final.  38 U.S.C.A. § 7105 (West 2002).

16.  Evidence received since the September 2004 RO rating decision is not new and material; accordingly, the claim for service connection for arthritis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

17.  The February 2004 RO decision, which denied the Veteran's claim for service connection for narcolepsy type seizures, is final.  38 U.S.C.A. § 7105 (West 2002).

18.  Evidence received since the February 2004 RO rating decision is new and material; accordingly, the claim for service connection for narcolepsy type seizures is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

19.  The April 2000 RO decision, which denied the Veteran's claim for service connection for Hodgkin's disease/lymphadenopathy is final.  38 U.S.C.A. § 7105 (West 2002).

20.  Evidence received since the April 2000 RO rating decision is new and material; accordingly, the claim for service connection for Hodgkin's disease/lymphadenopathy is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

21.  Tuberculosis was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

22.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2011).

23.  The criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated October 2005 and September 2006. 

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the October 2005 VCAA notice in conjunction with a May 2008 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The September 2006 notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the appellant with an adequate notice letter in September 2006.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the September 2006 notice constituted adequate notice to the appellant.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran psychiatric examinations in August 2003, December 2003, December 2005, July 2006, and May 2010; afforded the Veteran an audiologic examination in April 2007; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his tuberculosis.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that tuberculosis, which was not noted in the service treatment records and which was first reported many years post service, had its onset in service or is otherwise related thereto.

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claims for service connection for schizophrenia, chronic pruritus, tonsillitis, hypertension, lymphoma/lipoma, a back disability, bronchitis, and osteoarthritis were denied in September 2004.  The Veteran filed a timely notice of disagreement; but failed to file a timely substantive appeal in response to a December 2005 statement of the case.  Consequently, the September 2004 rating decision became final.  The Board recognizes that several of these claims were denied on previous occasions.  However, the September 2004 denial constitutes the most recent final denial with regards to these issues.     

Schizophrenia
The evidence on record at the time of the September 2004 denial includes service treatment records and VA outpatient treatment records.  The service treatment records, including a July 1969 separation examination, showed no findings attributed to schizophrenia.  Post service treatment records showed a diagnosis of schizophrenia with a history of polysubstance dependence.  The claim was denied because (1) there were no findings in the service treatment records and (2) there was no nexus with which to link his current diagnosis to service.

Evidence submitted since the September 2004 denial include a May 1988 correspondence from Dr. D.S.B. in which he states that he regrets that the Veteran's inability to participate in the Stress Recovery Treatment Program.  It also includes a March 2006 VA Form 9 in which he states that his schizophrenia was caused by his experiences in Vietnam.  Evidence also includes numerous VA examinations in which the Veteran is diagnosed with both PTSD and schizophrenia.  

The Boards finds that the new evidence raises the possibility that the Veteran's schizophrenia could be service connected on either a direct basis or as secondary to his service connected PTSD.  Consequently, the Board finds that the evidence meets the low threshold of 38 C.F.R. § 3.156 (a) and is new and material evidence to reopen the Veteran's claim.
  
Chronic pruritis
The evidence on record at the time of the September 2004 denial includes service treatment records, VA outpatient treatment records, and an October 2000 Board Decision that denied the Veteran's claim for service connection for a skin disorder, to include as secondary to Agent Orange exposure.  The claim has been consistently denied because of the lack of evidence of a skin disability in the service treatment records and the lack of a medical nexus linking any current skin disability to service.      

Evidence submitted since the September 2004 denial includes additional outpatient treatment records and medical records obtained from the Social Security Administration (SSA).  The records reflect occasional treatment for folliculitis.  Though the evidence is new in that it is not duplicative; the evidence is not material in that it does not address the bases for the prior denials.  The service treatment records still contain no findings attributed to a skin disability; and the post service treatment records still fail to include a medical nexus linking any skin disability to service.  Consequently, the evidence submitted is not new and material evidence, and the claim is not reopened.  

Tonsillitis
The evidence on record at the time of the September 2004 denial includes service treatment records and VA outpatient treatment records.  The claim was originally denied in April 2000 on the basis that there were no findings in the service treatment records of chronic disease or disability; and there was no evidence of continuous treatment after service.  However, the Board notes that service treatment records do reflect evidence of enlarged tonsils.  It appears that the disability was not considered chronic because it was not noted on the separation examination or in the outpatient treatment records.  

The RO declined to reopen the claim in a February 2004 rating decision.  However, it reopened (but continued to deny) the claim its September 2004 decision.  The basis for the denial was that the evidence failed to show that the disability was incurred in service.  

Evidence received since the September 2004 rating decision includes a September 2007 rating decision in which the RO reconsidered the claim because the current claim was filed in March 2006.  The RO noted that the claim was received within one year from the last rating decision in December 2005.  The Board notes that there was no rating decision issued in December 2005.  Instead, a statement of the case was issued in December 2005.  In any case, despite reopening the claim in its September 2007 rating decision, the RO then issued a July 2008 statement of the case in which it stated that the claim was not reopened.  The July 2008 statement of the case states that the claim was originally denied due to a lack of a current disability.  It declined to reopen the claim because it found that although the Veteran was treated for acute tonsillitis in November 2001, more recent treatment records fail to show continued treatment.  

The Board finds that the treatment of tonsillitis in November 2001 constitutes new and material evidence.  Although the evidence is dated prior to the September 2004 rating decision, the Board notes that the RO failed to consider the evidence in its September 2004 rating decision.  Moreover, the evidence was clearly not available when the RO rendered its April 2000 rating decision.      

The Boards finds that the new evidence raises the possibility that the Veteran's tonsillitis could be service connected.  Consequently, the Board finds that the evidence meets the low threshold of 38 C.F.R. § 3.156 (a) and is new and material evidence to reopen the Veteran's claim.

Hypertension
The evidence on record at the time of the September 2004 denial includes service treatment records and VA outpatient treatment records.  The claim was originally denied in February 2004 on the basis that there were no findings in the service treatment records, and there was no diagnosis of hypertension in the post service treatment records.  

The RO reopened the claim in its September 2004 rating decision, but then denied the claim on the basis that the disability was not incurred in or aggravated by service.  

Evidence received since the September 2004 rating decision consists of SSA records and outpatient treatment reports that reflect a diagnosis of hypertension.  The Board notes that the evidence is new in that it is not duplicative; however, the evidence is not material in that it does not address the basis for the September 2004 denial.  The new evidence does not include a medical nexus that links hypertension to service.  Additionally, the Board notes that the evidence does not address the fact that the service treatment records contain no findings attributed to hypertension.  To the contrary, the Board notes that the Veteran's blood pressure on his July 1969 separation examination was lower (110/80) than it was on his January 1968 entrance examination (126/80).  

In the absence of service treatment records reflecting high blood pressure, or a medical nexus opinion linking hypertension to service, the Board finds that the evidence submitted is not new and material evidence; and the claim is not reopened.  

Lymphoma/lipoma
The evidence on record at the time of the September 2004 denial includes service treatment records, VA outpatient treatment records that reflect a lipoma of the left chest wall in 1982, and an October 2000 Board Decision that denied the Veteran's claim for service connection for a lymphoma/lipoma, to include as secondary to Agent Orange exposure.  The claim has been consistently denied because of the lack of evidence of a lymphoma/lipoma in the service treatment records and the lack of a medical nexus linking any current lymphoma/lipoma to service.  Moreover, in the Board's October 2000 Decision, it noted that a lymphoma/lipoma is not a presumptive Agent Orange disorder.  

Evidence submitted since the September 2004 denial includes additional outpatient treatment records and medical records obtained from the Social Security Administration (SSA).  The records reflect that the Veteran was treated in October 2007 with complaints of a lymphoma or lipoma on the left side, and objective findings of soft tissue mass below the ribs, considered a likely lipoma.  Though the evidence is new in that it is not duplicative; the evidence is not material in that it does not address the bases for the prior denials.  The service treatment records still contain no findings attributed to a lymphoma/lipoma; and the post service treatment records still fail to include a medical nexus linking any lymphoma/lipoma to service.  Consequently, the evidence submitted is not new and material evidence, and the claim is not reopened.  

Back disability
The claim was originally denied by way of a July 1998 rating decision.  The bases were the fact that there were no findings of a back disability in the service treatment records, and there was no medical nexus linking a current back disability to service.  The RO noted that private treatment records from Dr. Dr. J.H.H. show complaints of low back pain from 1992-1994.  Treatment records from Bronson Methodist Hospital reference intermittent low back pain in October 1991.  A November 1994 VA examination noted complaints of back pain; but the examination yielded normal findings.  

In February 2004, the RO declined to reopen the claim because the new evidence (consisting of VA outpatient treatment records) once again failed to show a low back disability or a medical nexus linking it to service.  

The RO reopened the claim in its September 2004 rating decision; but it once again denied the claim because the evidence failed to show that the disability began during or was aggravated by military service.  

Evidence submitted since the September 2004 denial includes additional outpatient treatment records and medical records obtained from the Social Security Administration (SSA).  The records reflect that low back pain is listed on a "problem list."  Though the evidence is new in that it is not duplicative; the evidence is not material in that it does not address the basis for the September 2004 denial.  The service treatment records still contain no findings attributed to a back disability; and the post service treatment records still fail to include a medical nexus linking any back disability to service.  Consequently, the evidence submitted is not new and material evidence, and the claim is not reopened.  

Bronchitis
The claim was originally denied by way of an April 2000 rating decision.  The bases for the denial were the facts that there were no findings of bronchitis in the service treatment records; there was no evidence that the Veteran treated continuously for bronchitis after discharge from service; and there was no medical evidence of a current diagnosis of bronchitis.  

In February 2004, the RO declined to reopen the claim because the new evidence (consisting of VA outpatient treatment records) once again failed to show a diagnosis of the disability or a medical nexus linking it to service.  

The RO reopened the claim in its September 2004 rating decision; but it once again denied the claim because the evidence failed to show that the disability began during or was aggravated by military service.  

Evidence submitted since the September 2004 denial includes additional outpatient treatment records and medical records obtained from the Social Security Administration (SSA).  Though the evidence is new in that it is not duplicative; the evidence is not material in that it does not address the basis for the September 2004 denial.  The service treatment records still contain no findings attributed to bronchitis; and the post service treatment records still fail to include a medical nexus linking bronchitis disability to service.  Consequently, the evidence submitted is not new and material evidence, and the claim is not reopened.  

Osteoarthritis
The claim was originally denied by way of an April 2000 rating decision.  The bases for the denial were the facts that there were no findings of arthritis in the service treatment records or within one year of service; there was no evidence of continuous treatment for arthritis after discharge from service; and there was no medical evidence of a current diagnosis of arthritis.  

In February 2004, the RO declined to reopen the claim because the new evidence (consisting of VA outpatient treatment records) once again failed to include a medical nexus linking arthritis to service.  

The RO reopened the claim in its September 2004 rating decision; but it once again denied the claim because the evidence failed to show that the disability began during or was aggravated by military service.  

Evidence submitted since the September 2004 denial includes additional outpatient treatment records and medical records obtained from the Social Security Administration (SSA).  Though the evidence is new in that it is not duplicative; the evidence is not material in that it does not address the basis for the September 2004 denial.  The service treatment records still contain no findings attributed to arthritis; and the post service treatment records still fail to include a medical nexus linking arthritis to service.  Consequently, the evidence submitted is not new and material evidence, and the claim is not reopened.  

Narcolepsy seizures
The Veteran's claim for service connection for narcolepsy seizures was originally denied in July 1998.  The RO noted that the Veteran sought in-service treatment (in February 1969) for numerous blackout spells.  There was no further treatment in service.  A June 1982 neurological examination was normal.  A March 1984 SSA record reflects that the Veteran complained of blackouts since being hit in the head in 1979.  A December 1994 VA examination yielded a diagnosis of a possible seizure disorder.  The Veteran stated that he has had brief blackout spells but no treatment.  An October 1990 Agent Orange evaluation report notes a history of blackouts since 1984.  The RO denied the claim because there was no medical nexus linking blackouts to service.

The RO declined to reopen the claim in February 2004, because the evidence once again failed to reflect a diagnosis or a medical link to service.  The Veteran failed to file a timely notice of disagreement.  Consequently, the February 2004 rating decision became final.  

The RO issued a September 2007 rating decision in which it declined to reopen the claim.  However, it then issued a July 2008 statement of the case in which it reopened the claim and continued to deny it based on the lack of a medical nexus opinion.  

Evidence received since the time of the February 2004 denial includes service treatment records and VA outpatient treatment records.  The outpatient treatment records include a November 2007 report in which the examiner noted that the Veteran's "blacking out" has to be evaluated in the emergency room.  Although the Veteran has never been to the emergency room following a blackout, he thinks that if he goes, nothing will be done.  A December 2010 treatment report also reflects continued complaints of blackouts (including a blackout that occurred the day prior to him seeking treatment).  

Also occurring since the time of the February 2004 rating decision was the Court holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006).

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The Boards that the new outpatient treatment records (along with the holding in McLendon) constitute new and material evidence.  They are new in that they have not been previously submitted; and they are material in that they show continued treatment and need for further evaluation.  

The Boards finds that the new evidence raises the possibility that the Veteran's narcolepsy seizures could be service connected.  Consequently, the Board finds that the evidence meets the low threshold of 38 C.F.R. § 3.156 (a) and is new and material evidence to reopen the Veteran's claim.

Hodgkin's disease/ lymphadenopathy
The Veteran's claim for service connection for Hodgkin's disease/lymphadenopathy was originally denied in April 2000.  The RO denied the claim because it found that there were no findings of Hodgkin's disease or lymphadenopathy in the service treatment records; and that there was no evidence that the Veteran treated either disability continuously after service.  However, the Board notes that a February 1969 treatment report reflects that the Veteran had lymphadenopathy in January 1969.  A March 1969 treatment report reflects that the lymphadenopathy had decreased.  An undated treatment report also reflects a diagnosis of lymphadenopathy.  The Veteran failed to file a notice of disagreement.  Consequently, the April 2000 rating decision became final.  

Evidence received since the time of the April 2000 denial includes VA outpatient treatment records.  The outpatient treatment records include a diagnosis of inguinal lymphadenopathy.  

The Boards that the new outpatient treatment records (along with the holding in McLendon) constitute new and material evidence.  They are new in that they have not been previously submitted; and they are material in that they show continued treatment and need for further evaluation.  

The Board notes finds that the new evidence raises the possibility that the Veteran's Hodgkin's disease/lymphadenopathy could be service connected.  Consequently, the Board finds that the evidence meets the low threshold of 38 C.F.R. § 3.156 (a) and is new and material evidence to reopen the Veteran's claim.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, tuberculosis, psychoses, and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Tuberculosis 
The service treatment records fail to contain any findings attributed to tuberculosis.  The Veteran's July 1969 separation examination yielded normal findings.  Moreover, the preponderance of the evidence is against a finding that the Veteran has a current disability.  The Board recognizes that an October 2008 outpatient treatment report reflects that the Veteran sought a letter from his primary care physician stating that he is no longer contagious with tuberculosis.  The Veteran stated that he was treated for tuberculosis at the Osceola Health Dept.  The Veteran was informed that he should contact them for a note.  The claims file does not contain any such letter.

The VA outpatient treatment records fail to reflect treatment for tuberculosis.  There is no medical evidence that the Veteran incurred tuberculosis in service, or that he has a current diagnosis of tuberculosis that would have been caused by service.  To the contrary, the single treatment record mentioning tuberculosis reflects that the Veteran's admission that he no longer has it.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In the absence of any findings in the service treatment records, the absence of a current disability, and the absence of a medical nexus linking a current disability to service, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for tuberculosis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hearing loss
Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The service treatment records, including a July 1969 separation examination, fail to contain any findings attributed to hearing loss.  

The Veteran underwent a VA audiologic examination in April 2007.  The examiner reviewed the claims file in conjunction with the examination.  Upon examination, right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 20, 20, 20, and 20 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 15, 20, 20, and 20 decibels respectively. The examiner diagnosed the Veteran with clinically normal hearing sensitivity through 4000 Hz for both ears (with mild sensorineural hearing loss at 8000 Hz in the left ear and at 6000 Hz for the right ear).  The examiner noted that the Veteran's current hearing loss is not clinically disabling as per 38 C.F.R. § 3.385.  

In this case, the Veteran does not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  Consequently, the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet.App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id at 442.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran was granted service connection and awarded a 30 percent disability rating by way of a February 2004 rating decision.  In March 2004, the Veteran filed a timely notice of disagreement with respect to the rating.  The RO issued a statement of the case in August 2004.  The Veteran filed an untimely substantive appeal (VA Form 9) in June 2005.  

After being informed that the substantive appeal was untimely, the Veteran filed the current claim for an increased rating in September 2005.  The RO denied the increased rating claim in its January 2006 rating decision.  However, it issued rating decisions in February 2011 and August 2011 in which it increased the rating to 50 percent effective July 7, 2003 (the date of receipt of the original claim for service connection).  

The Veteran has undergone VA examinations in August 2003, December 2003, December 2005, July 2006, and May 2010.  

At the Veteran's August 2003 examination, the examiner diagnosed the Veteran with paranoid schizophrenia, alcohol and drug dependence, and PTSD.  The examiner noted that the Veteran suffered catastrophic stresses in Vietnam; that he currently lives alone; and that he has no close relationships.  He was found to be fully alert and oriented; and his cognition was intact.  However, the Veteran stated that he began hearing voices shortly after returning from Vietnam.  He felt that these auditory hallucinations may have played a role in his early discharge.  He described the voices as "just like a person talking to you," only he could not make out what was being said.  He stated that medications have controlled the auditory hallucinations quite well; but that he still hears things in very quiet places.  The Veteran's mood and affect were somewhat tense and restricted.  He denied suicidal and homicidal ideations, intentions, and plans.  He reported that nightmares and intrusive memories have decreased in recent years.  The examiner gave the Veteran a Global Assessment of Functioning (GAF) score of 40.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2010).

The December 2003 examiner noted that the Veteran's auditory hallucinations have been better controlled.  However, he still had nightmares, intrusive thoughts, avoidance of contact with others, as well as avoidance of stimuli that bring him back to Vietnam.  He experienced tension, irritability, and depression.  The examiner specifically noted that these symptoms existed outside of the Veteran's schizophrenic illness.  

On examination, the Veteran's speech was normally articulated; but was often vague and circumstantial.  There was no gross formal thought disorder.  The Veteran's auditory hallucinations occurred less frequently.  The Veteran described his mood as tense and his temper as often volatile.  His cognition was grossly intact, although his attention span seemed short at times.  The examiner diagnosed the Veteran with chronic and severe PTSD; paranoid schizophrenia recently under better control; and a past history of alcohol and polydrug dependence.  He was noted to live a very withdrawn life with very little social support.  The examiner diagnosed the Veteran with a GAF score of 45 (all attributed to PTSD).  

The December 2005 examiner noted that the Veteran finds it difficult to be in any kind of a relationship; and so he still lived alone.  The Veteran is also considered to be disabled and unemployable.  Speech was coherent; but he tended to ramble on about things not appropriate to the question asked.  He and his thought process appeared disorganized.  He had trouble remembering things.  His reasoning and judgment were intact; insight was fair; and he was not a danger to himself or others.  The examiner found the Veteran to be permanently and totally disabled due to his schizophrenia and PTSD.  He gave the Veteran a GAF score of 40.  He noted psychosocial/environmental problems, and severe social isolation.  
   
At his July 2006 VA examination, the Veteran reported a very low tolerance for frustration involving interactions with others.  He reported that he spends most of the time avoiding people.  He stated that he typically wakes up at 7 am., eats breakfast, takes his medication, and then spends the day reading the dictionary or books about mechanics.  He reported that he occasionally visits his grandson; and he visits his daughter every other month.  He stated that on rare occasions, he visits siblings.  Upon examination, his affect was mildly constricted; but not out of proportion to flattening associated with prescribed antipsychotics.  He was judged competent to manage his own finances.  The examiner diagnosed chronic paranoid schizophrenia, PTSD, and alcohol and cannabis dependence in reported remission.  The examiner noted that the Veteran has limited social support, limited finances, and no current daytime structure.  She gave the Veteran a GAF score of 45.  

The examiner was asked how the severity of the Veteran's PTSD alone (apart from other psychiatric diagnoses) would affect his ability to work.  The examiner stated that she could not resolve that issue without resorting to mere speculation.  She explained that many of the C and D criteria for PTSD overlap the criteria for psychotic disorder; and there is no way to determine the specific etiology of individual symptoms.  Additionally, the Veteran has not worked since the mid 1980s, so there was no current measure of the Veteran's attempts and abilities.  The examiner was also asked to provide a separate GAF score for each psychiatric disability.  She responded that it is not possible to do so in as much as GAF stands for "GLOBAL Assessment of Functioning" and that it is a numerical scale to describe "OVERALL" social and occupational functioning [Emphasis in original].  The scale was not intended, and should not be applied individually to specific disorders.   

The May 2010 VA examiner noted that the Veteran has a 37 year old daughter and grandchild; but that over the last several years, he has decreased contact with them.  He continued to live alone with virtually no contact with other people.  He reported that he has not been participating in treatment for PTSD since his most recent examination.  The examiner noted that the Veteran's complaints are the same as they were in his most recent examination.  The examiner stated that "he is basically a recluse."  He avoids relationships because he feels he does not manage them well and he fears what he will do if he gets angry (citing a domestic violence charge from 1990).  He also avoids friendships due to his substance abuse history.  He doesn't drive, so he doesn't get out very often.  

Upon examination, the Veteran's mood was depressed with a flat affect.  He denied suicidal and homicidal ideation; but indicated that alcohol and drug use may be another way of killing himself.  He had low energy.  There were no abnormal involuntary movements or psychomotor disturbances.  His memory seemed intact and he was considered a reliable historian.  There was no evidence of delusional thinking.  The examiner gave a GAF score of 48.  He noted that the Veteran has a very poor social support system.  He also seemed to have a very poor ability to sustain any type of relationship.  Consequently, it would be difficult to anticipate how well he would function in a work environment.  Given his lack of work skills, low level education, and poor frustration tolerance, the examiner expected that it would be difficult to get and keep a job.  

The Board notes that the Veteran's GAF scores have ranged from 40-48, indicating serious symptoms.  He was noted to have had auditory hallucinations, which have decreased with medication.  He is noted to have severe social isolation, a tense mood, a volatile temper, and poor frustration tolerance.  His PTSD has been consistently described as severe.  Additionally, the Board notes that in a September 2011 statement, the Veteran reported (for the first time) suicidal ideation.  The Board finds the Veteran experiences occupational and social impairment, with deficiencies in most areas; and that these symptoms warrant a rating of 70 percent, but no higher.  

The Board recognizes that the Veteran's symptoms are likely due to both service connected PTSD and non service connected diagnoses of paranoid schizophrenia and depression.  The RO attempted to determine which symptoms are attributable to each psychiatric disability; but both the July 2006 and May 2010 VA examiners determined that it is not possible.  In giving the benefit of the doubt to the Veteran, the Board must find that his current ability to function is due to his service connected PTSD.  

The Board notes that in order to warrant a rating in excess of 70 percent, the Veteran's disability would have to be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  The Veteran's social impairment has never been described as total.  He reported that he still visits with his daughter, grandson, and occasionally with his siblings.  Moreover, the Veteran has never been shown to have gross impairment in thought process or communication, grossly inappropriate behavior, persistent danger of hurting himself or others, etc.  The Veteran has had auditory hallucinations.  However, they have never been described as persistent; and they appear to be occurring less often.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 70 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 70 percent for service connected PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board notes that applicable statute provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet.App. 125 (1997).

In this case, the increase in the disability occurred more than one year prior to the Veteran's September 2005 increased rating claim.  Consequently, the effective date of the increase is the date of receipt of the claim: September 27, 2005.  


ORDER

The Veteran's service connection claims for chronic pruritis, hypertension, lymphoma/lipoma, a back disability, bronchitis, and arthritis are not reopened.  

The Veteran's service connection claims for schizophrenia, tonsillitis, narcolepsy type seizures, and Hodgkin's disease/lymphadenopathy are reopened.  

Service connection for tuberculosis and bilateral hearing loss is denied.  

Entitlement to a disability evaluation of 70 percent, but no higher, is granted for the Veteran's service-connected PTSD, effective September 27, 2005.  


REMAND

Schizophrenia
While the Veteran has frequently been diagnosed with schizophrenia in conjunction with his diagnosis for PTSD, there is no competent medical opinion that links his current diagnosis to service, or to his service connected PTSD.  The Board finds that an examination is warranted to determine the nature, extent, and etiology of the Veteran's schizophrenia.  

Tonsillitis
An April 1968 service treatment record reflects that the Veteran was treated for swollen tonsils.  An undated service treatment record reflects that the Veteran has had pharyngitis since November 1968.  On examination, the Veteran's tonsils were three times enlarged.  In November 2001, the Veteran was treated for acute tonsillitis.  Given that the service treatment records contain evidence of a tonsil disease/disability, the post service treatment records show treatment for tonsillitis, and the Veteran has stated that the disability has recurred since service, the Board finds that a VA examination is warranted in order to determine the nature, extent, and etiology of the Veteran's tonsil disability.  

Narcolepsy type seizures
The service treatment records reflect that the Veteran sought treatment for "black outs."  He has continued to report these blackout spells.  A November 2007 outpatient treatment report reflects that the disability needs to be evaluated in the emergency room; but the Veteran is apparently reluctant to go.  The Board finds that a VA examination is warranted for the purpose of determining the nature, extent, and etiology of the disability.  

Hodgkin's/lymphadenopathy
The Veteran's service treatment records include a diagnosis of lymphadenopathy.  Current outpatient treatment reports include a diagnosis of inguinal lymphadenopathy, consistent with a history of filariasis.  The Board finds that a VA examination is warranted to determine the nature, extent, and etiology of the Veteran's Hodgkin's disease and/or lymphadenopathy.  The examiner should opine whether or not the Veteran's Hodgkin's disease and/or lymphadenopathy began during or is causally related to service, to include the Veteran's possible filariasis that was noted in January 1969. 

Pharyngitis, eosinophilia, lymphatic filariasis, side cramps with weakness, neck stiffness 
The RO, in its September 2007 rating decision, acknowledged that the service treatment records contained findings of all these disabilities.  

A December 1968 treatment report reflects complaints of a sore throat and pharyngitis.  An undated treatment report states that the Veteran has had pharyngitis since November 1968.  

In January 1969, the Veteran was diagnosed with eosinophilia.  Another January 1969 treatment report noted that the Veteran developed tonsillitis or pharyngitis.  Yet another January 1969 treatment report reflects complaints of a stiff neck and cramps in his side.  It was thought to be a complication of the rabies vaccine.  The examiner also noted that the Veteran was diagnosed with filariasis.  He was admitted to the hospital with complaints of neck pain and weakness.  The hospital course was uneventful; and the examiner noted that the Veteran had a reaction to the rabies vaccine.  He was returned to full duty.

A February 1969 treatment report reflects that the Veteran sought treatment for swollen lymph nodes under both arms and in the groin.  The report also noted that the Veteran had marked eosinophilia and either malaria or filiaria.         

Although all these disabilities were noted in the service treatment records, the RO denied the claims because there was no evidence of a current disability.  

The Board notes that although the current treatment records do not reflect a finding of eosinophilia, there are treatment reports (dated April 2009) that reflect an increase in white blood cell counts.  The outpatient treatment reports note this in conjunction with a diagnosis of cellulitis.  Nonetheless, the Board finds that a VA examination is warranted to determine if the Veteran has eosinophilia, and if so, whether it was incurred in service or is otherwise due to service.  

Outpatient treatment reports also reflect that the Veteran has been treated for a swollen arm.  It has been diagnosed as cellulitis.  However, the Board notes that swollen extremities are also a symptom of lymphatic filariasis (which was diagnosed in service).  Additionally, the Veteran was treated in August 2010 and October 2010 for swollen lymph glans in the groin area.  The Board once again notes that the Veteran was treated for swollen lymph nodes in the groin area during service.  Consequently, the Board finds that a VA examination is warranted to determine if the Veteran has lymphatic filariasis, and if so, whether it was incurred in service or is otherwise due to service.       

A December 2010 treatment report reflects complaints of pains in the left and right sides, as well as complaints of neck pain.  Although the treatment report does not include a diagnosis, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's complaints, and specifically, to find out if they are related to the similar complaints that he had during service.   

Anxiety/Depression
The Board acknowledges that the service treatment records do not contain findings attributed to either depression or anxiety.  However, the Veteran has been diagnosed with (and service connected for) PTSD.  Many of the psychiatric symptoms associated with PTSD are similar to the symptoms of anxiety and depression.  The Board also notes that many of the psychiatric examinations include diagnoses of depression and/or anxiety that accompany his PTSD diagnosis.  The Board finds that the Veteran's depression and/or anxiety could be secondary to his service connected PTSD.  Consequently, a VA examination is warranted.

TDIU
The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the other issues that are being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature, etiology and severity of the Veteran's schizophrenia, anxiety, and depression.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that (1) the Veteran's schizophrenia, depression, and/or anxiety began during or are causally related to service, to include his experiences in Vietnam and (2) whether the Veteran's schizophrenia, depression, and/or anxiety were caused, or aggravated by, his service connected PTSD.  

3.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's tonsil disability and/or pharyngitis.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tonsil disability and/or pharyngitis began during or are causally related to service.  

The examiner's opinion should be supported by a rationale that addresses the in-service findings of enlarged tonsils and pharyngitis.  

4.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's narcolepsy type seizures.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's narcolepsy type seizures began during or are causally related to service.  

The examiner should include a rationale for any opinion expressed.  The rationale should include a discussion of the February 1969 service treatment records (referencing blackouts).

5.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's Hodgkin's disease/lymphadenopathy and lymphatic filariasis.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Hodgkin's disease/lymphadenopathy and/or lymphatic filariasis  began during or are causally related to service, to include as due to the Veteran's possible filariasis that was noted in January 1969.   

The examiner should include a rationale for any opinion expressed.  The rationale should include a discussion of the service treatment records that reflect swollen lymph nodes in the groin and lymphadenopathy.

6.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's eosinophilia, side cramps with weakness, neck stiffness.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's eosinophilia, side cramps with weakness, neck stiffness began during or are causally related to service.   

The examiner should include a rationale for any opinion expressed.  The rationale should include a discussion of the service treatment records that reflect a diagnosis of eosinophilia, and complaints of neck and side pain.

7.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


